Per Curiam. On April 6, 2001, attorney Gene E. McKissic moved this court to be relieved as of record. On April 24, 2001, the appellant tendered a pro se motion to the clerk of this court in which he asserted that he had paid Mr. McKissic $1,500 to represent him at trial and on appeal. The appellant requested that Mr. McKissic refund the money or assist in the expenses of the appeal. Alternatively, he asked to be declared indigent. On May 10, 2001, we issued a per curiam opinion in which we remanded the matter to the circuit court for a determination as to whether Mr. McKissic had been retained by the appellant to represent him in the appeal as well as the trial and whether he was paid accordingly. We further directed the circuit court to file findings of fact and conclusions of law on this issue. On July 24, 2001, a record of a hearing held before the circuit court on July 17, 2001, was filed with the Clerk of the Supreme Court. At that hearing, the circuit court found that Mr. McKissic had not been paid anything by the appellant for his representation. That finding resolves the issue that concerned this court.  We deny Mr. McKissic’s motion to be relieved as attorney of record. For purposes of his appeal, we declare the appellant to be indigent, and we appoint Mr. McKissic to represent him in this appeal.